DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communication filed 03/09/2021. Claims 1, 11 and 16 are amended and claims 2, 12 and 17 are canceled. Claims 1, 3-11, 13-16 and 18-20 remain pending.

Response to Arguments
35 U.S.C. 103 Rejection:
Applicant’s arguments, see Remarks: pages 9-10, filed 03/09/2021, with respect to newly amended claims 1, 11 and 16 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1, 3-11, 13-16 and 18-20 is herein withdrawn. Rejection of cancelled claims 2, 12 and 17 is moot.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 recites: “…obtaining, by a processor in a first operating mode, encrypted code, the processor to execute clear text instructions based on being in the first operating mode; switching the processor from the first operating mode to a second operating mode, the second operating mode being different from the first operating mode, wherein the switching the processor from the first operating mode to the second operating mode includes deactivating one or more communication connections of the processor to external components of the processor to place the processor in the second operating mode, and the deactivating the one or more communication connections of the processor to external components of the processor to place the processor in the second operating mode comprises fencing physical wires to and from the processor to fence data signals to and from the processor; decrypting the encrypted code to obtain decrypted code, based on the processor being in the second operating mode; … and ending the second operating mode, the ending the second operating mode including restoring the one or more communications connections of the processor placing the processor in the first operating mode”, which is similarly recited in claims 11 and 16.

Referencing MPEP 1302.14 instructions, it is noted that the instant record of prosecution clearly points out reasons for rejections and applicant’s replies explicitly present reasons why claims are patentable over references reviewed, discussed and concluded to this point of prosecution. In this light, reasons for allowance are evident from the record of prosecution and as a whole is clear. Therefore, since closest prior arts reviewed and of record, alone or in combination, fail to anticipate and/or render obvious the claimed invention as a whole recited in claim 1 and similarly stated in claims 11 and 16, claims 1, 3-11, 13-16 and 18-20 are herein allowed.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571 - 272 - 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREZOO SHERKAT/Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434